United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50330
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE EDUARDO AGUILERA-TORRES,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1305-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Jose Eduardo Aguilera-Torres appeals his jury-trial

conviction for reentering the United States after removal,

without having obtained the consent of the Attorney General and

the Secretary of the Department of Homeland Security.      Aguilera-

Torres contends that the introduction into evidence of a

Certificate of Nonexistence of Record (CNR), which showed that he

had not been granted permission to reenter the United States,

violated his rights under the Confrontation Clause in light of

the Supreme Court’s decision in Crawford v. Washington, 541 U.S.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50330
                                -2-

36 (2004).   Aguilera-Torres concedes that his argument is

foreclosed by United States v. Rueda-Rivera, 396 F.3d 678 (5th

Cir. 2005), but raises it to preserve it for possible Supreme

Court review.

     In Rueda-Rivera, 396 F.3d at 680, the court rejected the

same argument made by Aguilera-Torres.    The court determined that

admitting a CNR into evidence does not violate the Confrontation

Clause because a CNR “does not fall into the specific categories

of testimonial statements referred to in Crawford.”    Id.

Accordingly, Aguilera-Torres’s argument is foreclosed.   His

conviction is therefore AFFIRMED.